By the Court.
Where a married woman over eighteen, but under twenty-one years of age, has her domicile,and joins with her husband in the execution of a mortgage, within a foreign jurisdiction, where the age of majority is fixed at twenty-one years, upon real estate situate in Ohio, held: That such mortgage is not invalid for want of capacity on her part to contract; the capacity to contract, in respect to immovables, being governed by the law of the situs, and not by the law of the domicil.

Motion overruled.